Title: To Thomas Jefferson from Matthew C. Groves, 26 September 1804
From: Groves, Matthew C.
To: Jefferson, Thomas


               
                  Dr. Sir—
                  Boston 26th. Septr. 1804.
               
               The extreme politeness, and Condescention, which your excellency manifested, in enclosing my papers to robert Paterson Esqe of Philadelphia, for his Opinion of a System, which I had the honor of presenting to your excellency, for the discovery of the Longitude at Sea, by Observing the eclipses of the Satallites of Jupiter, and your goodness, in forwarding that opinion to me, to Boston, under Cover of your letter and Signature, Justifies my feelings, at the moment I write for the freedom I have taken. Independant of the raptures I embrace for the freedom I enjoy, when I dare presume to adress the first magistrate of a free people. And one of the greatest and best of men. Without being under Necessity, of useing the means of bribery and Corruption.
               The errors which I have Commited, (if they deserve to be termed Such) in engageing in this Study, originated from the firm belief, that the almighty Creator of the universe, wou’d not make so great a portion of this globe a deep Sea, without leaveing some Signs, and tokens, in the firmament by whose Means we his Creatures may be enabled to find our way. And what led me yet more to the Strong assurance of that belief, was, that as he had fixed the Sun as one positive sign, by whose means the mariner is enabled to measure the distance run by a ship, either North, or South, by lattitude, That the Same almighty power, had fixed some other positive sign in Nature (yet undiscovered) to direct him to Measure the distance run either east or west by Longitude. Your excellency will Notice by the paper enclosed (the originals of which I have in writing) the pains I have taken, and the Opinions I have had, to Support me, all which are inserted that of Robert Patersons excepted. That gentlemans opinion being the only one opposed to So many, I thought prudent not to include it—
               The Merchants in This place, observing the pains I had taken to promote the publick wellfare, Opened a generous Subscription with the usual Spirit of Bostonians, in my favour, by which means I was enabled to reach London. On my arrival I was disposed to bring the business to a speedy Conclusion, And made application, to have an interview with some of the Commissions of the board of Longitude. In this my innocent heart has betray’d me, As I was soon made to understand, that I must first bribe the Scrivener body Servants and all the tribe in Livery about house, before I Coud gain access to the master. Struck with the detested Idea, with horror, I waited Six weeks to the first of december last, and presented my papers to the board of Longitude.
               The Board Consists of twenty members. Lord St. Vincents president. Two of which are acting members only, N. Maskaline, and Sir Joseph Banks. to these two persons every Nautical project is left as a Commitee, to report to the board their opinion of the practibillity, or impractabillity of the System proposed. Unfortunately Sir Joseph Banks was so extremely ill with the gout, which rendered him unable to attend either the board or the Philosophic Society of which he is president. On takeing this unfortunate disappointment into Consideration, And by the advice of friends, I gave a power of atorney to a friend in London, with directions to take out a Cavett, a paper that is given at the patent office, which Costs one pound Sterling, and which Secures any invention to the individual for one year, during which time he makes improvements upon his invention, and if it proves useless and impractable, he looses the pound. if practicable, and he takes out the patent it Costs one hundred Guineas.
               I do not hesitate when I inform your excellency, that this Study, was too powerfull for my intellect to support. the exertions which I made to gain it by the revolution of the earth, was the rock upon which I Split. And which was the Cause of my misery. Being perswaded too much, from the testimony which my feelings pronounced to support within me, that one of my Cast of mind, Could not move upon the Surface of this globe, and be so Stupid, as to be unable to measure the distance.
               Sometimes, want of Sleep, would bring the most powerfull enemies upon me. Millions if Possible of regular, and Confused Ideas, accompanied I am perswaded with traces of mental derangement. Could I but limit the Number of Ideas, or banish them at pleasure, I should have enjoyed some intervals of rest. The reverse was the Case. If I went down my Cellar, or on the house top, I Could not escape. Under these terrible impressions, the reins given to imagination, where the Senses Could not find any object to rest upon, Occationd the mind at times to wander to far from the Camp, amonst enemies. I now have the pleasure to inform your excellency, that this mind is now Sprung by the elastic force of its Natural powers, within the barriers of its own limits, beyond the power of insult.
               If the mind may be Considered a member of the body, and subject to ill Conveniencies like the leg or arm, Consequently whenever it is overwhelmed, with oppression, either the mind, or body, or both must give way, But if the mind possesses an ambitious, energic, Virtue, No Sooner is the Oppression removed, than it begins insensibly to recoil and Collect itself, to feed again deliciously upon the fair Construction of its original happiness—The man is happy who Can Support this impression with magnanimity. it is he who Can taste with delight, the perfect knowledge of that enchanting Image when beautifully impressed which enables, the elevation of a great mind, to mount up and to embrace the Sensations of that delicate Stroke, elegantly figured upon the imagination, which detatches one thing from the other distinctly.
               For the Above reasons your excellency will observe that I do not pretend to include the time I was engaged in this Study. to wear the Same Complexion, either for health, happiness, or Steadiness of habits, with the time previous to it, nor with the present. your excellency would be assured of the foregoing remark, had I not declared it— As respects the satallites of Jupiter, I did not possess a nautical almanac, twenty minutes, before I Conciev’d of the Idea, of reduceing the Satallites, with the plannet, to the horizon for Observation. I have left nothing unfinished respecting this last point, having lodged it for decision at the highest point of human perfection—
               I have the pleasure to inform your excellency that I enjoy a great State of health. was I in any way of business now, I should be happy. had money been my favourite pursuit, it is probable that my Circumstances would not be so extremely limited. I have a wife and eight fine Children, which are dear to me. And this is all, which I have to boast of at the end of this arduous and afflicting pursuit.
               Your excellency will Observe by the foregoing, that I Cannot be happy. And that I am perswaded, from the Severe experience which I have had. That there exists none, but Gentlemen of fine feelings. The Philosopher, and Such as are truly great, that are Capable of drawing neat inferences, and Just Conclusions of a person of my discription, so unpleasantly Situated—Your excellency may believe me when I assure you, That the politeness, and attention, with which Your excellency, has treated the project, and projector, far exceeds anything I have experienced on both Sides of the atlantick—Therefore I have not been so happy, as to meet with any Gentleman, who Corresponds with the above discription, Your excellency excepted—
               Should your excellency Veiw my exertions in the Same favourable point of Veiw, as when I had the honor of an interveiw with you at the federal City, I think it my duty, while I feel the most painfull diffidence hovering about me. And again feel the most passing Sensations, in behalf of my family, To Call up the feelings of the first gaurdian of Science in our Country, and to inform you, under uncomfortable existing Circumstances, That if your excellency should be perswaded, That the individual who entered the list so Spiritedly, Covered with enthusiasm, and a perseverance that Never was exceeded, into the Service of the publick, deserves to be rewarded. And Your goodness should be disposed, to protect, to patronize, and raise up again, upon the Common level with his fellow Citizens. One who is now dependant upon an ungratefull, and an unfeeling world, and who appears to be Now Sinking in Obscurity, having No Capital to Set up any business. And one whose honesty, and varacity, will Support the most rigid Scrutiny. And on whom misfortunes are falling rapidly, from the highest point of philantrophy. Should your excellency be disposed to appoint this individual, to fill up any office in the government to Which your excellency may be pleased to bestow, which may enable him to move on with his family in Credit and decency. I shall forget all past misfortunes. And be the happiest man Liveing— The miseries which I have Seen the people of england endure, under an arbitrary, and a Tyranical monarchy. And the Oppression which I have disengaged from a mind worn down with Care, afflictions, and anxiety, Cannot fail to Contribute to Support that happiness.
               No more Dr Sir but do myself the pleasure to Subscribe myself, your excellency’s friend assuredly
               
                  
                     Matthew C. Groves
                  
               
               
                  PS Dr. Sir. The enclosed political Ideas, are the first I ever attempted for the press. I forward them to your excellency to prove that he, who attempted the longitude at Sea, Can form Ideas upon other objects. Gratitude will forever prompt me to Support your excellency. The Honble. Nicholas Gilman Esqe. and others, have told me they wou’d use their influence with General Dearborn, now in this quarter, to use his influence with your excellency in my behalf. In the foregoing letter I have related every particular. Neither want of Confidence, nor Vanity nor want of honesty, was ever in any instance attributed to me. I have had the Care of many thousand Dollars, for twenty three years I saild from this port in the Service of one gentleman, the Honble. Thomas Russell Esqe. I shall not trouble your excellency with any more remarks, excepting that I believe there are a number of Still drones, under the patronage of your excellency, between Philadelphia, and Portland, who neither possess abillities nor inclination to Serve yr. Excellency, I remn. as before yr. Excellency’s friend assuredly
               
               
                  
                     Matthew C. Groves
                  
               
            